Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 43-62 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 11,450,334.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except for filtering unwanted sounds from a conference call, the method comprising: capturing a first voice signal, by a first device, during a conference call.

35 USC § 112, Sixth Paragraph – Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A.	Claim limitation “means for” in claim 57 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “capturing a first voice signal, the first voice signal comprising a voice of a first user and a voice of a second user, by a first device, during a call”, “preventing the first voice signal, the first voice signal comprising the voice of the first user and the voice of the second user, from being transmitted into the call”; “converting the first voice signal into text; means for generating a second voice signal based on portions of the text attributable to the voice of the first user”; “determining whether the first user is relevant to the conference call, and whether the second user is relevant to the conference call”; and “transmitting the second voice signal into the call.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The generic placeholder is not recognized as the names of a structure but are merely a substitute for the term "means".
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 57 has been interpreted to cover the corresponding structure described in the fig.1, 2 and specification, Para. [0017]-[0020] that achieves the claimed function, and equivalents thereof.    
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 43, 44, 46, 48, 50, 51, 53, 55, 57, 58, 60 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deole et al. (U.S. Pub. No. 2021/0359872). 

             Regarding claims 43, 44, 48, 50, 51, 55, 57, 58 and 62, with respect to Figures 1-6, Deole teaches a method/system comprising: 
             capturing a first voice signal, the first voice signal comprising a voice of a first user and a voice of a second user, by a first device, during a call (abstract; fig.1, fig.2; paragraphs 0078, 0080, 0082, 0084);
             preventing the first voice signal, the first voice signal comprising the voice of the first user and the voice of the second user, from being transmitted into the call (fig.2; paragraphs 0082-0084) (Note; the first voice signal is consisting of speech 202, 204 and 206. Since speech 204 is extraneous, this one is excluded. Therefore, the firs voice signal is not transmitted.); and
             converting the first voice signal into text (fig.2; paragraph 0080, 0082, 0084);
             generating a second voice signal based on portions of the text attributable to the voice of the first user (fig.2-4; paragraphs 0078, 0080, 0082, 0084, 0091) (Note; since speech 204 is excluded from conference content and conference content is broadcast to participants in step 402 of fig.4, it is clear that second voice signal consisting of speech 202 [i.e., first voice signal] of first user based on portions of the conference content 210 [i.e., text attributable to the voice of the first user] in fig.2 is broadcast from the server.); and
             transmitting the second voice signal into the call (fig.4; paragraphs 0078, 0080, 0082, 0084, 0092).             

             Regarding claims 46, 53 and 60, Deole teaches generating a third voice signal based on portions of the text attributable to the voice of the second user, transmitting the third voice signal into the call separately from the second voice signal (fig.2-4; paragraphs 0080-0082, 0084, 0091) (Note; since unwanted noise is excluded from conference content and conference content is broadcast to participants in step 402 of fig.4, it is clear that second voice signal consisting of speech 202 [i.e., first voice signal] of first user based on portions of the conference content 210 [i.e., text attributable to the voice of the first user and other user] in fig.2 is broadcast from the server.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45, 47, 52, 54, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Deole et al. (U.S. Pub. No. 2021/0359872) in view of Frankel et al. (U.S. Patent No. 8,370,142).  
           Regarding claims 45, 52 and 59, Deole teaches wherein the generating the second voice signal based on portions of the text attributable to the voice of the first user comprises: accessing a voice profile of the first user (paragraphs 0035, 0042). However, Deole does not specifically teach synthesizing the portions of the text attributable to the voice of the first user into the second voice signal based on the voice profile of the first user. Frankel teaches synthesizing the portions of the text attributable to the voice of the first user into the second voice signal based on the voice profile of the first user (fig. 6; col.8, lines 23-42). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Deole to incorporate the feature of synthesizing the portions of the text attributable to the voice of the first user into the second voice signal based on the voice profile of the first user in Deole’s invention in order to play audio converted from a particular text belong to a particular speaker conveniently.     
            
          Regarding claims 47, 54 and 61, Deole does not specifically teach presenting, to other participants in the conference call, an option to select whether to listen to the second voice signal or the third voice signal. Frankel teaches presenting, to other participants in the conference call, an option to select whether to listen to the second voice signal or the third voice signal (fig. 6; col.8, lines 23-42). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Deole to incorporate the feature of presenting, to other participants in the conference call, an option to select whether to listen to the second voice signal or the third voice signal in Deole’s invention in order to allow a user to play audio converted from a particular text belong to a particular speaker conveniently. 

Claims 49 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Deole et al. (U.S. Pub. No. 2021/0359872).  

           Regarding claims 49 and 56, Deole teaches muting the microphone for a predetermined period of time in response to detecting greater than one voice in the first voice signal (abstract; paragraphs 0080, 0081, 0084-0087, 0102). However, Deole does not specifically teach muting the microphone for a predetermined period of time. Examiner takes an official notice that muting the microphone for a predetermined period of time is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Deole to incorporate the feature of muting the microphone for a predetermined period of time in Deole’s invention in order to playback the audio belong to a particular speaker conveniently.          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
December 17, 2022